                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION--DETROIT

IN THE MATTER OF:
Steven Louis Clark,                                     Bankruptcy Case No. 18-50082
Petra Helga Clark,                                      Honorable Maria L. Oxholm
                                                        Chapter 13
                       Debtors.
                                        /


                                  ORDER CONFIRMING PLAN

       The debtors’ Chapter 13 Plan was duly served on all parties in interest. A hearing on
confirmation of the plan was held after due notice to parties in interest. Objections, if any, have
been resolved. The Court hereby finds that each of the requirements for confirmation of a Chapter
13 Plan pursuant to 11 USC §1325(a) are met.

          Therefore, IT IS HEREBY ORDERED that the debtors’ Chapter 13 Plan, as last amended,
if at all, is confirmed.

       IT IS FURTHER ORDERED that the claim of Stevenson & Bullock, P.L.C., Attorney for
the debtors, for the allowance of compensation and reimbursement of expenses shall be awarded
by application and paid by the Trustee as an administrative expense of this case.

       IT IS FURTHER ORDERED that the debtors shall maintain all policies of insurance on all
property of the debtors and this estate as required by law and contract.

       All filed claims to which an objection has not been filed are deemed allowed pursuant to 11
USC §502(a), and the Trustee is therefore ORDERED to make distributions on these claims
pursuant to the terms of the Chapter 13 Plan, as well as all fees due the Clerk pursuant to statute.

        IT IS FURTHER ORDERED that the Class 5.1. claim of Lake Trust Credit Union shall be
paid as modified in the amount of $8,657.76 with an interest rate of 5.5% to be paid at $165.37 per
month.

         IT IS FURTHER ORDERED that $19,000.00 + $2,950.00 + $1,040.00 payments shall post
to the trustee’s records by November 4, 2019.




                                   [Signatures on following page]




                                                   1
 18-50082-mlo       Doc 197       Filed 10/25/19       Entered 10/25/19 07:03:47     Page 1 of 3
/s/ Tammy L. Terry                                   /s/ Kimberly Bedigian (P54812)
Tammy L. Terry (P46254)                              Stevenson & Bullock, P.L.C.
Chapter 13 Standing Trustee                          Attorney for the debtors
535 Griswold, Ste. 2100                              26100 American Drive, Suite 500
Detroit, MI 48226                                    Southfield, MI 48034
(313) 967-9857                                       (248) 354-7906
mieb_ecfadmin@det13.net                              kbedigian@sbplclaw.com



/s/ Kelly L. Scola (P47219)                          /s/ Jay S. Kalish (P26301)
Karen L. Rowse-Oberle (P41893)                       Attorney for Terrence Harris
Kelly L. Scola (P47219)                              2000 Town Center, Suite 1900
Attorney for Lake Trust Credit Union                 Southfield, MI 48075
24525 Harper Avenue                                  (248) 932-3000
St. Clair Shores, MI 48080                           jskalish@aol.com
(586) 777-0770
Krowse-oberle@brolawpllc.com




/s/ Thomas P. Christy (P55593) as to order proper, not preamble
Attorney for Sara Randi Alshatti
801 West Big Beaver Road, Suite 500
Troy, MI 48084
(248) 362-1300
tchristy@dflaw.com


/s/ Jonathan T. Walton, Jr. (P32969)
Attorney for Sumika Polymers North America, LLC
One Woodward Avenue, Suite 1550
Detroit, MI 48226
(313) 237-7300
jwalton@fraserlawfirm.com




                                               2
18-50082-mlo     Doc 197      Filed 10/25/19       Entered 10/25/19 07:03:47    Page 2 of 3
Signed on October 25, 2019




                                              3
 18-50082-mlo    Doc 197     Filed 10/25/19       Entered 10/25/19 07:03:47   Page 3 of 3
